DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Group A, claims 1-9, in the reply filed on 3-11-22, is acknowledged. Claims 10, 11, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups B, C and D, respectively, there being no allowable generic or linking claim. 
Specification
The disclosure is objected to because of the following informality: the specification does not include a brief description of Figures 6A, 6B, 6C, 6D, and 6E (MPEP § 608.01(f)). Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraph [0005]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code (MPEP § 608.01).
Information Disclosure Statement
With respect to the information disclosure statement filed 2-18-20, reference number 6 (under “NON PATENT LITERATURE DOCUMENTS”) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the listing for this reference is not completely legible. The information disclosure statement has been placed in the application file, but the information referred to with respect to reference number 6 (under “NON PATENT LITERATURE DOCUMENTS”) has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e) (MPEP § 609.05(a)).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (a)	the claim limitation uses the term “means” or “step” or a term used as a substitute 
for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(b)	the term “means” or “step” or the generic placeholder is modified by functional
language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(c)	the term “means” or “step” or the generic placeholder is not modified by sufficient 
structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action:
		(a)	pressure reducing means in claims 1 and 7
		(b)	heating means in claim 4
		(c)	pressure releasing means in claim 7

The instant specification describes that the heating means may be heating plate 8 or a lower plate (¶46). With respect to the pressure reducing means, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. With respect to the pressure releasing means, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(a)	vertical drive unit in claim 7
(b)	hook unit in claims 7 and 9
(c)	ball unit in claim 7

The instant specification describes the vertical drive unit as comprising the ball unit comprising a bar acting as a thread part. The instant specification describes the vertical drive unit as also comprising the hook unit which is shown in Figure 1 to comprise a structure for containing the ball unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
	
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, use of “ordinary pressure” (L6-7) renders the claim indefinite in that “ordinary pressure” does not have a known definition in the art and the instant specification does not provide a definition of “ordinary pressure”. Thus, the scope of the claim cannot be determined.
Claim 7 recites the limitation "the … pressure releasing means" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 8, use of “ordinary pressure” (L3-4) renders the claim indefinite in that “ordinary pressure” does not have a known definition in the art and the instant specification does not provide a definition of “ordinary pressure”. Thus, the scope of the claim cannot be determined.
Claim 9 is rejected as being dependent upon a rejected claim.
Claims 1 and 7, the claim limitation “pressure reducing means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a
limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) 	Amend the written description of the specification such that it expressly recites
what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or  
(c)	Amend the written description of the specification such that it clearly links the
structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a )	Amending the written description of the specification such that it expressly
recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b )	Stating on the record what the corresponding structure, material, or acts, which
are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 7, the claim limitation “pressure releasing means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a
limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) 	Amend the written description of the specification such that it expressly recites
what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or  
(c)	Amend the written description of the specification such that it clearly links the
structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
 (a)	Amending the written description of the specification such that it expressly
recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which
are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-6 are rejected as being depending upon a rejected claim(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness 
or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP2003305405A – will be referred to as Nakamura in the Office action) in view of Nakamura (JP2003145029A – will be referred to as Nakamura’029 in the Office action).
Claim 1, Nakamura teaches a device (i.e. vacuum vessel: ¶5) comprising the following structure:
●a lower plate (i.e. lower member 14 in plate form (Fig1) or hot plate 17 or cool plate 18:
¶6),
●an upper cover (i.e. upper lid 13: ¶6) configured to form a closed space together 
with the lower plate (see Figure 1 of Nakamura below with annotation added by examiner), and 
●pressure reducing means (i.e. vacuum pump: ¶11) for reducing pressure in the closed
space (abstract; ¶11).
With respect to the claimed pressure reducing means for reducing pressure in the closed space, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the. Nakamura teaches a vacuum pump for reducing pressure in the closed space where the vacuum pump is a pressure reducing means having the same function as claimed. Nakamura is considered to meet this limitation of the claim.
	With respect to the claim limitation of the device being an “adhesive layer forming” device, the claim limitation of “for forming an adhesive layer by removing solvent in a coating film coated and formed on one surface of a semiconductor wafer”, and the claim limitation of “on which the semiconductor wafer is placed”, these claim limitations refer to an intended use of the claimed device. A recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the case of Nakamura, the device is for forming an adhesive layer (i.e. EHPE-3150 is an epoxy resin which is adhesive-sticky: ¶11) by removing a solvent (i.e. abstract: L3-6) in a coating film coated and formed (¶7; ¶11 L1-3) on one surface of a semiconductor wafer (i.e. substrate 11: ¶6; i.e. silicon wafer: ¶1 and ¶7; ¶11). Moreover, Nakamura specifically recites the following in the abstract:

    PNG
    media_image1.png
    233
    748
    media_image1.png
    Greyscale

Also, Nakamura specifically recites the following in paragraph 11:

    PNG
    media_image2.png
    93
    910
    media_image2.png
    Greyscale

Also, Nakamura teaches that the semiconductor wafer is placed on the lower plate. See paragraph 11 where the semiconductor wafer is placed on proxy 16 (¶6) which are on the surface of the lower plate – shown in Figure 1, the left uppermost box. Thus, the structure of Nakamura is an adhesive layer forming device capable of performing the intended use, so it meets the claim.

    PNG
    media_image3.png
    482
    625
    media_image3.png
    Greyscale

Claim 1, Nakamura does not teach that the closed space has a volume of 10 liters or less.
Claim 1, Nakamura’029 teaches a device (i.e. vacuum chamber: ¶16) comprising the following structure:
●a lower plate (i.e. hot plate 13: ¶16),
●an upper cover (i.e. upper lid 13: ¶6) configured to form a closed space (see Figure 1
of Nakamura’029 below with annotation added by examiner), and 
●pressure reducing means (i.e. vacuum pump 18: ¶18) for reducing pressure in the
closed space (abstract; ¶11).
Nakamura’029 teaches a vacuum pump for reducing pressure in the closed space where the vacuum pump is a pressure reducing means having the same function as claimed. Moreover, Nakamura’029 specifically recites the following in the abstract:

    PNG
    media_image4.png
    151
    747
    media_image4.png
    Greyscale

Also, Nakamura’029 specifically recites the following in paragraph 17:

    PNG
    media_image5.png
    317
    906
    media_image5.png
    Greyscale

Also, Nakamura’029 teaches that the semiconductor wafer is placed on the lower plate (¶20; Fig1). Thus, the structure of Nakamura’029 is an adhesive layer forming device capable of performing the method discussed above for Nakamura’029. Nakamura’029 teaches that the closed space has a volume of 4 liters (¶24).

    PNG
    media_image6.png
    423
    447
    media_image6.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in Nakamura that the closed space has a volume of 4 liters in that Nakamura’029 indicates that, in an essentially identical apparatus to Nakamura, 4 liters is a well-known and conventional vacuum vessel volume to use wherein in choosing the volume of the vessel one would be motivated to use that volume which is known where successful results may be expected. Note that 4 liters falls within the claimed range of 10 liters or less. Note further that MPEP 2144.05(II)(A) indicates: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 4, Nakamura modified teaches the adhesive layer forming device according to claim 1 wherein the device comprises heating means for heating the coated film. In Nakamura, the device is for forming an adhesive layer (i.e. EHPE-3150 is an epoxy resin which is adhesive-sticky: ¶11) by removing a solvent (i.e. abstract: L3-6) in a coating film coated and formed (¶7; ¶11 L1-3) on one surface of a semiconductor wafer (i.e. substrate 11: ¶6; i.e. silicon wafer: ¶1 and ¶7; ¶11). Heating of the coated film is conducted using the lower plate (i.e. hot plate 13: ¶16; ¶9). The instant specification describes that the heating means may be heating plate 8 or lower plate (¶46) – and equivalents thereof – for heating the coating film. Nakamura teaches the lower plate (i.e. hot plate 13: ¶16; ¶9) for heating the coating film where the lower plate is a heating means having the same function as claimed. Nakamura is considered to meet this limitation of the claim.
Claim 6, Nakamura teaches the adhesive forming device according to claim 1 wherein when closed, the closed space does not have ventilation to the outside at the lower plate and walls.
Claim 6, Nakamura modified does not teach a thermocouple in the lower plate. However, thermocouples in a plate holding a member being treated is conventional and well-known in the art such that the temperature of the plate can be closely monitored during the process to achieve optimal results; and, for this reason it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have included such in Nakamura modified.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP2003305405A – will be referred to as Nakamura in the Office action) in view of Nakamura (JP2003145029A – will be referred to as Nakamura’029 in the Office action) as applied to claim(s) 1, 4, and 6 above and further in view of Kakimura (JP2006324560A).
Claim 2, Nakamura modified teaches the adhesive layer forming device according to claim 1, wherein a portion of the upper cover has a shape wherein this portion serves as a ceiling of the closed space. The ceiling in Nakamura modified is flat. See Figure 1 of Nakamura above with annotation added by examiner.
Claim 2, Nakamura modified does not teach that the shape of the portion of the ceiling is a dome shape. 
Kakimura teaches a device (i.e. vacuum drying apparatus: “TECH-SOLUTION” ¶1) comprising the following structure:
●a lower plate (i.e. base portion 13: “BEST MODE” ¶2),
●an upper cover (i.e. lid 41 or lid 51: “BEST MODE” ¶5 ¶22) configured to form a closed
space together with the lower plate (Figs2,5), and 
●pressure reducing means (i.e. vacuum pump 34: “BEST MODE” ¶3) for reducing
pressure in the closed space (abstract).
See Figures 2 and 5 of Kakimura shown below with annotations added by examiner:

    PNG
    media_image7.png
    364
    543
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    425
    543
    media_image8.png
    Greyscale

In Kakimura, the device is for forming a thin film layer by removing a solvent (abstract) in a coating thin film provided and formed on one surface of a semiconductor wafer (i.e. substrate W: “BEST MODE” ¶1; i.e.  semiconductor wafer: abstract – “BACKGROUND ART”). Moreover, Kakimura specifically recites the following in the abstract (highlights added):

    PNG
    media_image9.png
    238
    1134
    media_image9.png
    Greyscale

Also, Kakimura specifically recites the following in “BEST MODE” (¶2) (highlights added): 

    PNG
    media_image10.png
    171
    1111
    media_image10.png
    Greyscale

Also, Kakimura teaches that the semiconductor wafer is placed on the lower plate. See “BEST MODE” (¶2) the semiconductor wafer is placed on support pins 15 which are on the surface of the lower plate – shown in Figures 2 and 5. Kakimura teaches the upper cover may have the flat shape shown in Figure 2 or be “dome-shape” as shown in Figure 5 (“BEST MODE” ¶21). Kakimura recites (highlights added):

    PNG
    media_image11.png
    167
    1141
    media_image11.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in Nakamura modified that the shape of the portion of the ceiling is a dome shape in that Kakimura teaches this shape disperses the pressure from outside the effectively prevent lid deformation; and, weight reduction can be achieved since the intensity/strength of the closed space is reduced.
 Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP2003305405A – will be referred to as Nakamura in the Office action) in view of Nakamura (JP2003145029A – will be referred to as Nakamura’029 in the Office action) and Kakimura (JP2006324560A) as applied to claim(s) 2 above and further in view of Shamouiliam (US 6,478,924 B1) and Sheelavant (US 10,041,842 B2).
Claim 3, Nakamura modified teaches the adhesive layer forming device according to claim 2.
Claim 3, Nakamura modified does not teach (a) that a part of the dome shape (or the upper cover) is made of metal and (a) that the upper cover has a thickness of 2mm or less.
With respect to (a) above, Shamouiliam teaches a processing chamber 110 for plasma processing semiconductor wafer 50 (c2 ¶9; Fig1), the processing chamber 110 having a dome shaped upper cover forming a closed space under vacuum (c2 ¶9). The dome shaped upper cover is made of metal (c2 ¶9) and can be easily formed using conventional machining and molding techniques. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in Nakamura modified that a part of the dome shape (or the upper cover) is made of metal in that Shamouiliam teaches in the same art that metal is conventional and well-known material from which to make an upper cover where successful results may be expected and wherein an upper cover of metal can be easily formed using conventional machining and molding techniques.
With respect to (b) above, Sheelavant teaches a device for processing a semiconductor under heat and vacuum in a closed chamber (c1 ¶1; c2 ¶5; Fig 1) having an upper cover (“upper dome 128”: c4 ¶1). Sheelavant indicates that the thickness of the upper cover may be varied for minimizing thermal memory – thus indicating this thickness value to be a result effective variable.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have optimized the thickness of the upper cover to within the claimed range in that Sheelavant indicates the thickness value to be a result effective variable for the purpose of minimizing thermal memory. Note further that MPEP 2144.05(II)(A) indicates: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP2003305405A – will be referred to as Nakamura in the Office action) in view of Nakamura (JP2003145029A – will be referred to as Nakamura’029 in the Office action) as applied to claim(s) 1, 4, and 6 above and further in view of Lee (US 2004/0131783 A1) and Moore (WO 92/19398).
Claim 5, Nakamura modified teaches the adhesive layer forming device according to claim 1. Nakamura modifies teaches that the lower plate includes a placing stand, of proxy 16 (¶6), on which the semiconductor wafer is placed. 
Claim 5, Nakamura modified does not teach that the upper cover includes a flange part on a circumference of the upper cover and a groove around the placing stand and configured to contact the flange part thereby forming the closed space.
Lee teaches a processing chamber 210 for an extracting process on a semiconductor wafer W (¶s1, 18, 51; Fig3), the processing chamber 110 having a dome shaped upper cover (i.e. “dome-shaped cover” 213: ¶52) forming a closed space. Lee teaches that the processing chamber 210 includes a lower plate 211 includes a placing stand 212 on which the semiconductor wafer W is placed (¶52). Lee teaches that it is conventional and well-known in the art that the upper cover include flange part on a circumference of the upper cover and around the placing stand. See Figure 3 of Lee below with annotations added by the examiner:

    PNG
    media_image12.png
    426
    614
    media_image12.png
    Greyscale

Moore teaches an upper cover (oil pan) for attachment to an engine where the upper cover includes a flange 19 on a circumference of the upper cover having screw holes 20 with screws in each screw hole 20 -- placed around the flange 19. The screws are place in grooves in the engine where the grooves are configured to contact the flange part (i.e. the flange itself and screws of the flange) thereby forming a closed space when attached to the engine (pg9; Fig1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided a flange part on a circumference of the upper cover and around the placing stand as suggested by Lee to be conventional and well-known the art, and to have provided the flange part with screw holes 20 with screws in each screw hole 20 -- placed around the flange part where the screws are place in grooves on the lower plate -- the grooves configured to contact the flange part (i.e. the flange itself and screws of the flange) thereby forming a closed space in that Moore teaching this combination a well-known and conventional means of attachment where the upper cover in Nakamura can be easily removed and replaced between the stages of the process.
Prior Art of Record
	The following prior art is made of record: Liu teaches a dome shaped operating chamber. JPS62264054 teaches a developing chamber for a wafer. 
Allowable Subject Matter
Claim 7, and thus dependent claims 8 and 9, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 7, Nakamura teaches the adhesive layer forming device according to claim 1; however, the prior art of record, alone or in combination, does not teach or suggest a vertical drive unit including a hook unit and a ball unit, the vertical drive being configured to move the upper cover vertically to open and close the closed space, wherein the upper cover is coupled to a branch pipe coupled to the pressure reducing means and pressure releasing means for returning the pressure in the closed space to a pressure.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745